ORDER

PER CURIAM.
Appellant Nicholas Smith (“Smith”) appeals from the motion court’s judgment denying his post-conviction motion without an evidentiary hearing because his trial counsel was ineffective for failing to: (1) instruct the jury on the definition of “physical injury;” (2) object to the admission of certain hospital records into evidence; and (3) object to the State’s comment that Smith’s defense was “stupid.” Smith also argues that his appellate counsel was ineffective for failing to assert in his direct appeal that the motion court erred in permitting one of the State’s witnesses, Dr. Marshall, to testify about the source of the victim’s injuries.
We have reviewed the briefs of the parties and the record on appeal. The motion court’s findings of fact and conclusions of law are not clearly erroneous pursuant to Rule 29.15(k). An extended opinion reciting the detailed facts and restating the principles of law would have no prece-dential value. The judgment is affirmed pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).